Citation Nr: 0902979	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-11 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Idaho Division of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to June 1962 
and from November 1962 to October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2007, the veteran and his wife testified at a hearing 
before a Decision Review Officer at the RO.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a February 2001 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder or a personality disorder, 
previously claimed as an anxiety disorder, post-traumatic 
stress disorder (PTSD), and a nervous condition.  The RO 
noted that the veteran was diagnosed as having dysthymic 
disorder and a personality disorder.  The VA examination did 
not relate the dysthymic disorder to service, and service 
connection for a personality disorder was precluded by law.

2.  Evidence added to the claims file since the February 2001 
suggests the veteran has an anxiety disorder that is related 
to his service, a fact not established by the evidence of 
record prior to the February 2001 decision.
CONCLUSION OF LAW

Evidence submitted since the February 2001 rating decision 
wherein the RO denied service connection for an acquired 
psychiatric disorder is new and material; thus, the claim may 
be reopened.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Given the favorable decision, discussed below, the Board 
finds that discussion of the requirements of the VCAA is 
unnecessary.


Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

The evidence of record at the time of the February 2001 
rating decision includes the veteran's service medical 
records.  He was hospitalized in November 1958 for 
psychiatric evaluation.  A diagnosis of anxiety reaction was 
noted.  The record also stated it was acute and moderate, now 
in complete remission.  A record dated in January 1959 shows 
a notation of anxiety neurosis.  March and April 1959 entries 
refer to psychiatric records.  In July 1959, there was a 
notation of a neurotic personality.  A December 1959 record 
shows the veteran was seen regularly in the psychiatric 
clinic on an infrequent basis.  A November 1962 record shows 
a nervous problem.  An August 1963 entry shows the veteran 
was seen in the psychiatric clinic.  A September 1963 record 
shows a diagnosis of anxiety reaction.  Upon separation in 
October 1968, the veteran's psychiatric examination was 
normal.

VA records beginning in February 1975 show the veteran 
complained of memory problems following an accident.

Beginning in 1991, VA outpatient records show treatment for 
depression.

In March 1996, the veteran underwent VA examination for PTSD.  
Following examination, the diagnosis was anxiety disorder, 
not otherwise specified.  No opinion was given with regard to 
whether this disorder was related to his service.

In August 1998, the veteran underwent VA examination for 
PTSD.  Following examination, the diagnosis was personality 
disorder, not otherwise specified, with somatization, 
narcissistic, and depressive traits.

A September 1998 VA hospitalization record shows discharge 
diagnoses of rule out somatization disorder, dissociative 
disorder, and factitious disorder.

An April 1999 VA treatment record shows diagnoses of anxiety 
disorder, possible PTSD, rule out psychosis, rule out 
intermittent explosive disorder, rule out attention deficit 
hyperactivity disorder, and probable mixed personality 
disorder.

In January 2001, the veteran underwent VA examination.  
Following examination, the diagnosis was personality 
disorder.  He also had chronic, mild to moderate, depression 
for years, perhaps since childhood.  The diagnoses were 
dysthymic disorder, suspected early onset, mild; and 
personality disorder, not otherwise specified.  No opinion 
was given with regard to whether dysthymia was related to 
service.

In a February 2001 rating decision, the RO denied the veteran 
claims of entitlement to service connection for an acquired 
psychiatric disorder.

Evidence added to the claims file following the February 2001 
rating decision includes private treatment records dated from 
July 2000 to August 2001 showing the veteran was treated for 
anxiety.

A June 2002 private record shows the veteran was assessed 
with generalized anxiety disorder.

A March 2006 VA record shows the veteran was treated for 
anxiety.

In an August 2006 written statement, a VA physician assistant 
indicated that the veteran was his patient.  He reviewed the 
service, private, and VA records of the veteran's healthcare 
since November 1958.  He has a chronic anxiety disorder.  It 
was an ongoing problem.  It was his opinion that the 
veteran's generalized anxiety disorder was more than likely 
connected to his service.

Based on newly submitted evidence showing a diagnosis of 
generalized anxiety disorder and the August 2006 statement 
relating the disorder to service, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim.  This new evidence suggests a diagnosis 
other than personality disorder and then suggests that this 
disorder is related to service.  As such, this is new and 
material, and the claim is reopened.


ORDER

The application to reopen the claim of entitlement to service 
connection for an acquired psychiatric disorder is granted.


REMAND

The Board finds that the record is inadequate to make a 
determination on this matter.  The veteran has been diagnosed 
with several psychiatric disorders throughout his medical 
history.  A personality disorder has been diagnosed during VA 
examinations.  Other records show diagnoses of generalized 
anxiety disorder, depression, and dysthymic disorder.  The 
August 2006 statement from the VA physician assistant 
suggests that the veteran's generalized anxiety disorder is 
related to his service.  However, the physician assistant 
gave no rationale for the conclusion.  Therefore, a remand is 
needed to provide the veteran with an examination to 
determine the current diagnosis and etiology of any such 
diagnosis.  During a previous VA examination, dysthymic 
disorder was diagnosed, but no opinion with regard to service 
was obtained.  Furthermore, none of the treatment records 
show diagnoses of a personality disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request all psychiatric records 
pertaining to the veteran from the VA 
medical center in Boise.

2.  Schedule the veteran for an 
examination to determine his current 
psychiatric diagnoses.  The examiner must 
establish his or her credentials.  With 
regard to each diagnosis, the examiner is 
asked to provide an opinion as to whether 
the diagnosed disability is at least as 
likely as not (at least a 50/50 
probability) related to service.  More 
specifically, does the veteran have an 
anxiety disorder?  Is there any 
relationship between the current diagnosis 
and the in-service manifestations?  The 
examiner is asked to review the claims 
file.  A rationale should be provided for 
all conclusions reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


